DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/7/2022. The finality of the rejection filed on 4/13/2022 is withdrawn in order to apply a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma Yiwen et al., CN 105226288, in view of Kelley et al., WO 2011/031297.
Regarding claim 1, CN ‘288 provides a lithium-sulfur battery with improved cycle performance, in which a binder comprising a crosslinking agent, gelatin, and starch is used as a binder for the lithium-sulfur battery to have a three-dimensional network structure due to the binder. This provides a sufficient space for the volume expansion of sulfur and preventing deposition of Li2S2, Li2S, and the like on an electrode surface while reducing a volume change of a cathode ( ([0004] and [0021] of CN ‘288).

WO ‘297 provides an electrode for an electrochemical cell which adjusts the sizes of pores within the porous support structures and/or the sizes of the particles within the pores so as to enhance a contact between an electrolyte and sulfur, while maintaining the electrical conductivity and structural integrity of the electrode at sufficiently high levels to allow for effective operation of the cell (line 32 on page 4 to line 20 on page 5 of WO ‘297).
WO ‘297 provides an electrode for an electrochemical cell which adjusts the sizes of pores within the porous support structures and/or the sizes of the particles within the pores so as to enhance a contact between an electrolyte and sulfur, while maintaining the electrical conductivity and structural integrity of the electrode at sufficiently high levels to allow for effective operation of the cell (see line 32 on page 4 to line 20 on page 5 of WO ‘297).
CN ‘288 relates to a binder for a lithium-sulfur battery, and WO ‘297 relates to an electrochemical cell comprising a porous structure containing sulfur.
Regarding claim 8, CN ‘288 and WO ‘297 all relate to the lithium sulfur cell and have the same technical field.
An objective of CN ‘288 is to improve poor cycle characteristics of the lithium-sulfur cell
by constructing a three-dimensional network structure by crosslinking gelatin and a crosslinking
agent to effectively support the structure of a cathode and suppress the internal cracks of a sulfur electrode.
An objective of WO ‘297 is to enhance the performance of an electrochemical cell by
improving a contact between an electrolyte and sulfur while maintaining the electrical conductivity and structural integrity of the electrode at sufficiently high levels to allow for effective operation of the cell.
CN ‘288 and WO ‘297 have the same objectives to improve the performance of
the lithium sulfur cell, particularly, to improve the life characteristic.
Regarding claim 5 and 8, CN ‘288 teaches an electrode produced by adding a crosslinking agent-gelatin-starch mixed solution as an electrode binder to a carbon-sulfur composite (0016).
WO ‘297 teaches a conductive porous support structure (line 32 on page 4 to line 20 on pg. 5).
CN ‘288 teaches the gelatin in the electrode slurry comprising the crosslinking agent-gelatin-starch mixed solution is crosslinked by a crosslinking agent to form a crosslinked polymer network.
WO ‘297 teaches sulfur is substantially contained within pores of the support structure; sulfur-carbon composite is mixed with an appropriate amount of Gelatin B and dissolved in a 1:1 weight ratio mixture of iso-propanol and water, and the slurry is coated onto a conductive carbon-coated aluminum foil substrate (7 um thick)  (lines 19-23 on pg. 49). 
CN ‘288 discloses a process of producing an electrode of a lithium-sulfur battery
comprising adding a “carbon-sulfur composite” to a crosslinking agent-gelatin-starch mixed
solution as an electrode binder ( [0016] of CN ‘288), wherein the carbon component of the carbon-sulfur composite corresponds to the electrically conductive material. WO ‘297 discloses a porous support structure comprising an electrically conductive material, wherein an example of the electrically conductive material includes carbon (e.g., graphite, carbon black, acetylene black, carbon fibers, carbon nanofibers, hallow carbon tubes, graphene, carbon filaments, etc.) ( lines 1 to 18 on page 9 of WO ‘297).
CN ‘288 discloses a process of producing an electrode of a lithium-sulfur battery comprising adding a “carbon-sulfur composite” to a crosslinking agent-gelatin-starch mixed solution as an electrode binder (paragraph [0016] of CN ‘288), wherein the sulfur component of the carbon-sulfur composite is the same as the electroactive sulfur material of claim 1 of US ‘288. WO ‘297 discloses sulfur substantially contained within the pores of the porous support structure comprising the electrically conductive material (claim 1 of WO ‘297).
CN ‘288 discloses the crosslinking agent-gelatin-starch mixed solution as the electrode binder ( [0016] of CN ‘288). Specifically, CN ‘288 discloses a process of producing the crosslinking agent-gelatin-starch mixed solution comprising (1) obtaining a gelatin aqueous solution by heating and stirring gelatin in deionized water; obtaining a crosslinking agent aqueous solution by heating and stirring a crosslinking agent in deionized water; obtaining a starch aqueous solution by heating and stirring starch in deionized water; and adding, heating, and stirring the crosslinking agent aqueous solution and the starch aqueous solution to the gelatin aqueous solution (paragraphs [0010] to [0013] of CN ‘288). WO ‘297 discloses a process of producing a slurry by mixing the sulfur-carbon composite with an appropriate amount of Gelatin B and dissolving the mixture in a mixture of iso-propanol and water (page 49).
CN ‘288 discloses a process of producing a cathode (positive electrode) of a lithium-sulfur battery by producing an electrode slurry by using the crosslinking agent-gelatin-starch mixed solution, coating the produced slurry uniformly on a current collector metal foil, and then drying the coated slurry in vacuum. As such, according to the process of producing the cathode of the lithium-sulfur battery, the crosslinking agent-gelatin-starch mixed solution is crosslinked by reacting the crosslinking agent and the gelatin with each other, and as a result, the polymer that is crosslinked to form the crosslinked polymer network, that is, the crosslinked gelatin is produced.
CN ‘288 discloses having a three-dimensional spatial network structure by the crosslinking agent-gelatin-starch mixed solution, wherein such a structure provides a sufficient space for volume expansion of the sulfur and reduces the volume change of the cathode, and the three-dimensional network structure has a channel which easily penetrates to the electrolyte and shortens a transmission distance of lithium ions, wherein the channel may be used for depositing the precipitation of Li2S2 and Li2S to suppress Li2S2 and Li2S from being deposited on the electrode surface (paragraph [0021] of CN ‘288). Further, CN ‘288 discloses that the gelatin polymer has excellent adhesion to reduce an interface resistance while forming a strong force between a carbon material which is the electrically conductive material and a metal current collector (paragraph [0023] of CN ‘288). WO ‘297 discloses Gelatin B as a component (binder) of the cathode slurry (lines 19 to 23 on page 49 of WO ‘297).
In addition, CN ‘288 discloses that since non-crosslinked gelatin is easily dissolved in water and breakable and has a poor mechanical property, it is necessary to add a crosslinking agent to overcome this disadvantage ( paragraph [0025] of CN ‘288).
CN ‘288 and WO ‘297 disclose the gelatin as the binder in the electrode for the lithium- sulfur battery, and particularly, CN ‘288 discloses the gelatin that is crosslinked by the crosslinking agent.
CN ‘288 discloses an effect of improving the cycle characteristic of the battery by effectively supporting the structure of the electrode while maintaining the three-dimensional spatial 
network structure, suppressing the internal cracks of the electrode, and suppressing the dissolution of lithium polysulfide due to the crosslinked gelatin (paragraphs [0026]-[0027] of CN ‘288).
CN ‘288 discloses a crosslinking agent-gelatin-starch mixed solution as the electrode
binder ( paragraph [0016] of CN ‘288), and WO ‘297 discloses Gelatin B as the binder of the
electrode (page 49).
Furthermore, CN ‘288 discloses that the gelatin crosslinked by the crosslinking agent as
the electrode binder to form the crosslinked polymer network.
The gelatin is a polypeptide compound in which several amino acids are linked by peptide
bonds and has an amine group, a carboxyl group, an amide group, etc.; and the starch is
polysaccharide and has an amide group, a hydroxyl group, an ether group, etc.
CN ‘288 discloses the crosslinking agent-gelatin-starch mixed solution as the electrode
binder (paragraph [0016] of CN ‘288), and WO ‘297 discloses Gelatin B as the binder of the
electrode and collagen and the like as the crosslinking agent (see paragraph [0015] of CN ‘288).
The gelatin is a polymer obtained by hydrolyzing peptide chains of collagen.
The gelatin of CN ‘288 and WO ‘297 correspond to the polypeptide, and the starch
corresponds to the polysaccharide.
CN ‘288 discloses chitosan and the like as the crosslinking agent (see paragraph [0015] of
CN ‘288).
CN ‘288 discloses the crosslinking agent. CN ‘288 discloses that the mixed solution of
the crosslinking agent, gelatin, and starch is used as the binder.
CN ‘288 discloses the polyacrylamide and the like as the crosslinking agent (see paragraph
[0015] of CN ‘288).
CN ‘288 discloses the crosslinking agent, but in CN ‘288, the mixed solution of the
crosslinking agent, gelatin, and starch is used as the binder.
CN ‘288 discloses the process of producing the crosslinking agent-gelatin-starch mixed
solution by adding the crosslinking agent aqueous solution and the starch aqueous solution to the gelatin aqueous solution while heating and stirring (paragraph [0042] of CN ‘288).
CN ‘288 discloses the process of producing the crosslinking agent-gelatin-starch mixed
solution by adding the crosslinking agent aqueous solution and the starch aqueous solution to the gelatin aqueous solution while heating and stirring (see paragraph [0016] of CN ‘288).

3.	Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma Yiwen et al., CN 105226288, in view of Kelley et al., WO 2011/031297, in further view of Yoshiki, et al., US 2009/0233237.
Yiwen and Kelley do not teach the claim limitations of claims 
Yoshiki et al., US ‘237 discloses a hydrophilic binder as a binder, for example, gelatin, Gum Arabic, cellulose, albumin, casein, sodium alginate, polysaccharides such as various starches, polyvinyl alcohol, polyvinylpyrrolidone, polyacrylamide, a copolymer of acrylamide and vinylimidazole, etc. (see paragraph [0049], etc. of US ‘237). 
In addition, US ‘237 discloses a crosslinking agent (film-hardening agent), for example, an inorganic compound such as chromium alum, aldehydes such as formaldehyde, glyoxal, malealdehyde, glutaraldehyde, etc., an N-methylol compound such as urea and ethyleneurea, etc., an aldehyde equivalent such as mucochloric acid and 2,3-dihydroxy- 1,4-dioxane, a compound having an active halogen such as 2,4-dichloro-6-hydroxy-s-triazine salt and 2,4-dihydroxy-6-chloro-triazine salt, divinylsulfone, divinyl ketone or N,N,N- triacryloylhexahydrotriazine, compounds having two or more ethyleneimino groups or epoxy
groups, which are an active three-membered ring in the molecule, a cross-linking agent (film-
hardening agent) of various kinds of proteins such as dialdehyde starch, etc., as a polymer film-
hardening agent (paragraph [0050], etc. of US ‘237).
Thus, it would have been obvious and one of ordinary skill in the art would have been motivated to insert the teachings of Lim et al., KR ‘694 because Lim discloses gelatin, which has a protein as a main component and functional groups of an amino group and a carboxyl group, and it discloses that it is possible to change physical properties of the gelatin by reacting with the functional groups. In particular, KR ‘694 discloses in paragraph [0065] that it is possible to change the molecular weight and physical properties of the gelatin by crosslinking proteins by reacting aldehydes and ketones having good reactivity with the functional groups. Specifically, KR ‘694 discloses in paragraphs [0059] to [0063] that a curing agent is treated to the gelatin to improve physical properties, such as rising of a melting point and increases in tensile strength and bending strength. Furthermore, Lim et al., KR ‘694 discloses paragraph [0065] that ketones and aldehydes are used as the crosslinking agent.
The gelatin may be generally crosslinked by using an epoxy crosslinking agent, divinyl
sulfone, aldehyde, ketone, etc.
CN ‘288 discloses that the mass ratio of the carbon-sulfur composite and the binder is 8-
9.5:0.5-2 when the electrode slurry is produced (paragraph [0016] of CN ‘288).
In CN ‘288, the carbon-sulfur composite is disclosed, and both a carbon material as the
electrically conductive material of claim 12 of application and sulfur as the electroactive sulfur
material are disclosed (paragraph [0016] of CN ‘288), and in WO ‘297, the conductive porous
support structure consisting of carbon comprising sulfur in the pores is disclosed (line 32 on
page 4 to line 20 on page 5 of WO ‘297).
CN ‘288 discloses that in the process of producing the electrode slurry, the electrode slurry
is uniformly produced by adding, heating, and stirring the crosslinking agent-gelatin-starch mixed solution as the electrode binder to the carbon-sulfur composite (paragraph [0016] of CN ‘288).
Regarding claim 13, in CN ‘288, it is assumed that the lithium polysulfide dissolved by an organic electrolyte may be diffused to the anode lithium sheet through the separator (paragraph [0005] of CN‘288) and from this, it can be seen that the anode of the lithium-sulfur battery of CN ‘288 is the lithium sheet. In addition, WO ‘297 discloses that the lithium metal and the lithium alloys may be used as the anode active material of the electrochemical cell (lines 1 to 8 on page 42 of WO‘297).
Regarding claims 15 and 16, in CN ‘288, there is disclosed a process of producing a uniform electrode slurry by adding, heating, and stirring a crosslinking agent-gelatin-starch mixed solution (including deionized water) as an electrode binder to a carbon-sulfur composite (see paragraph [0016] of CN ‘288) and coating the electrode slurry uniformly onto a current collector metal foil (see paragraph [0017] of CN ‘288). WO ‘297 discloses a process of mixing the sulfur-carbon composite with an appropriate amount of Gelatin B, dissolving the mixture in a mixture of iso-propanol and water to produce a slurry, and then coating the produced slurry onto a conductive carbon-coated aluminum foil substrate (see lines 19 to 23 on page 49 of WO ‘297).
Regarding claim 17, CN ‘288 discloses a process of producing a uniform electrode slurry by adding, heating, and stirring a crosslinking agent-gelatin-starch mixed solution as an electrode binder to a carbon-sulfur composite (see paragraph [0016] of CN ‘288) and coating the electrode slurry uniformly onto a current collector metal foil (see paragraph [0017] of CN ‘288).
Regarding claim 18, CN ‘288 discloses a process of producing a uniform electrode slurry by adding, heating, and stirring a crosslinking agent-gelatin-starch mixed solution as an electrode binder to a carbon-sulfur composite (see paragraph [0016] of CN ‘288) and coating the electrode slurry uniformly onto a current collector metal foil (paragraph [0017] of CN ‘288).
CN ‘288 discloses a process of producing a uniform electrode slurry by adding, heating,
and stirring a crosslinking agent-gelatin-starch mixed solution as an electrode binder to a carbon-sulfur composite (paragraph [0016] of CN ‘288) and coating the electrode slurry uniformly onto a current collector metal foil (paragraph [0017] of CN ‘288).


Response to Arguments
4.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727